

116 HR 8524 IH: Blockchain Records and Transactions Act of 2020
U.S. House of Representatives
2020-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8524IN THE HOUSE OF REPRESENTATIVESOctober 2, 2020Mr. Schweikert (for himself and Mr. Soto) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Electronic Signatures in Global and National Commerce Act to clarify the applicability of such Act to electronic records, electronic signatures, and smart contracts created, stored, or secured on or through a blockchain, to provide uniform national standards regarding the legal effect, validity, and enforceability of such records, signatures, and contracts, and for other purposes.1.Short title This Act may be cited as the Blockchain Records and Transactions Act of 2020.2.Amendments to Electronic Signatures in Global and National Commerce Act(a)Validity of electronic records, electronic signatures, and smart contracts using blockchainSection 101(a) of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7001(a)) is amended—(1)in paragraph (1), by striking ; and and inserting a semicolon;(2)in paragraph (2), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(3)an electronic record, electronic signature, or smart contract may not be denied legal effect, validity, or enforceability solely because it is created, stored, or secured on or through a blockchain..(b)Exemption to preemptionSection 102 of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7002) is amended—(1)in subsection (a)—(A)in the heading, by striking In general and inserting Electronic records and electronic signatures generally; and(B)in the matter preceding paragraph (1), by inserting , except for paragraph (3) of section 101(a), after the provisions of section 101;(2)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and(3)by inserting after subsection (a) the following:(b)Electronic records, electronic signatures, and smart contracts using blockchainA State statute, regulation, or other rule of law may modify, limit, or supersede paragraph (3) of section 101(a) with respect to State law only if such statute, regulation, or rule of law is substantially similar to such paragraph..(c)DefinitionsSection 106 of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7006) is amended—(1)by redesignating paragraphs (12) and (13) as paragraphs (14) and (15), respectively;(2)by redesignating paragraphs (1) through (11) as paragraphs (2) through (12), respectively;(3)by inserting before paragraph (2) (as so redesignated) the following:(1)BlockchainThe term blockchain means software that uses a distributed digital ledger of cryptographically signed transactions that are grouped into blocks, each of which—(A)is cryptographically linked to the previous block after validation and undergoing a consensus decision; and(B)when added as a new block, makes any older blocks more difficult to modify and is replicated across all copies of the ledger within the relevant network, with any conflicts in such blocks resolved automatically using established rules.; and(4)by inserting after paragraph (12) (as so redesignated) the following:(13)Smart contractThe term smart contract means a computer program that reflects an agreement, in whole or in part, between two or more parties to execute transactions automatically based on the occurrence of agreed-upon events..